                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                  Plaintiff,                         8:18CV101

      vs.
                                                      ORDER
AK-SAR-BEN VILLAGE, L.L.C.,

                  Defendant.


      After conferring with counsel,


      IT IS ORDERED that the parties’ anticipated motions to compel shall be
filed on or before January 24, 2020.

      January 7, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
